The motion complains of an erroneous decision on our part with respect to special charge No. 1 asked by the appellant and refused, and also of our holding that the general charge on insanity given by the court sufficiently presented the law applicable to the facts. We have carefully examined said special charge as well as the main charge, and the evidence relative to this issue. For us to agree with appellant's first contention would be to engraft upon our practice a departure from the generally approved and accepted forms of charges on insanity and to make necessary the giving of a charge in substance that it is not necessary that insanity should be permanent or that the person charged be a raving maniac at the time of the commission of the alleged offense, in order to absolve him from guilt. Appellant cites Montgomery v. State, 151 S.W. Rep. 816, as supporting his contention that this part of said special charge was couched in apt language and should have been given. Nothing in the opinion in that case commits this court to the adoption of that language, nor is its correctness discussed therein. The trial court in the instant case might have seen fit to give such charge, and we can see no objection to it, but are unwilling to hold that a case giving a generally correct charge on insanity, should be reversed because of the failure of the court to incorporate this language in it. From the facts in the case before us it appears that there was evidence showing insanity in appellant's family, but, as is clearly stated in the special charge asked by appellant and given, — this question is one peculiarly for the jury to decide from all the evidence in the case. A number of persons attested their belief that there was something wrong with appellant's mind and gave instances which formed the basis for their opinions, and others expressed their belief that he was insane at the time he took the cattle in question, but most of said witnesses would aver that during an extended acquaintance with appellant they had observed but few instances deemed by them to evidence mental unsoundness. The great majority of his acts as observed by them were not those of an insane man. The question for the jury was not whether appellant exhibited moments or instances of mental impairment, but what was his condition in that regard when he drove the 136 calves alleged to have been stolen, for many miles away from the ranch in which they were, aided in branding them and placing them in the pasture of another party. The first paragraph of said special charge presents an attempted grouping of facts as to heredity and strain which might be productive of insanity, which grouping should not obtain in our practice. The inevitable result of same either for or against the accused is a dangerous approach to getting on the weight of the testimony. *Page 369 
We have again examined the charge of the court on this subject, which is quoted in the original opinion, and find ourselves unable to believe that it was insufficient or that the jury could have misunderstood its statements of the law.
Regretting our inability to agree with appellant, the motion for rehearing will be overruled.
Overruled.